REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,860,474, which included original patent claims 1–19.  Applicant requested amendment of the claims on 4/16/2021.  Claims 1–5, 7–20, 22–27 and 29–33 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Claim 1 is being broadened by the reissue application.. The language “minimized” in claim 1 has been broadened to the term “made smaller.”
Claim 1 is also being broadened by the reissue application because newly added claim 20 does not recite the content is received from a source device” (4/16/2021 declaration p. 1).

Specification
The amendment to the specification filed 4/16/2021 has not been entered.
This amendment has not been entered because the filing date of PCT/KR2013/008153 is incorrectly stated as September 9, 2013.  It was filed September 10, 2013.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 line 5, there is no antecedent basis for the standby mode.

35 USC § 251 Rejections
Claims 1–5, 7–20, 22–27 and 29–33 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued 
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/895,438 and subsequent to an art rejection, applicant added/argued1 the following claim limitations in seeking allowance of the 
Date of Amendment
Prosecuted Claim(s)
Surrender Generating Limitations (SGL) 
10/5/2016
1
1A: “wherein the control unit extracts an aspect ratio information from the received metadata and determines the vertical width of the second region of the flexible display in accordance with the extracted aspect ratio information”
10/5/2016
10, 16
1B: “[extracting,] via the control unit, [an aspect ratio information from the received metadata;] 
determining, via the control unit, a vertical width of a region in the flexible display not rolled up on the outer circumstance of the guide bar in accordance with the extracted aspect ratio information;
7/31/2017
1
2A: “wherein the multimedia device is configured to: display video data in the received content on a first partitioned region of the second region, and display caption data on a second partitioned region of the second region if the caption data is included in the received metadata, and 
display, in a standby mode, information received from another indoor home device, a portable device or a mobile device on the second partitioned region of the second region, and 
wherein the second partitioned region of the second region is not rolled up on the outer circumference of the guide bar in the standby mode, and the second region is 

10, 16
2B: “[displaying] video data in the received content on a first partitioned region of the region in the flexible display, and displaying caption data on a second partitioned region . . . if the caption data is included in the received metadata; and
displaying, in a standby mode, information received from another indoor home device, a portable device, or a mobile device on the second partitioned region of the region in the flexible display not rolled up on the outer circumstance of the guide bar,
wherein the second partitioned region is not rolled up on the outer circumference of the guide bar in the standby mode, and the region in the flexible display not rolled up on the outer circumstance of the guide bar is minimized in the standby mode”


Pending reissue claims 1–5, 7–20, 22–27 and 29–33 are each broadened in a manner related to the Surrender Generating Limitations (SGL).  





Step (3)
Reissue Claim
Missing SGL
1–5, 7, 8
2A
9–14
2B
20 and 22–26
2A
27 and 29–33
2B


Regarding claims 1–5, 7 and 8, part of SGL 2A includes the concept of the second region being “minimized” in the standby mode.  Applicant introduced this concept via amendment as well as argued the lack of such feature in the applied art rejection.  In particular, applicant argued that “in the standby mode, the second region (e.g., 1930, Fig. 19) is minimized in size because only [emphasis added] the second partitioned region (e.g., 1132, Fig. 11) of the second region (e.g., 1130, Fig. 11) is available for displaying information” and that “Kim . . . fails to teach or suggest ‘wherein the second region is minimized in the standby mode’” (5/31/2017 remarks, p. 9).  This concept is no longer present given the “made smaller” language.  In order to overcome the recapture, examiner recommends adding claim language indicating that the only portion not rolled in the standby mode is the second partitioned region.
Regarding claims 9–14 and 15–19, see the discussion of SGL 2A for claims 1–5, 7 and 8 as the basis for recapture related to SGL 2B in claims 9–14 and 15–
Regarding claims 20 and 22–26, part of SGL 2A includes the concept of the two different partitioned regions and respective display in those partitioned regions.  This concept of displaying different content in the different partitions of the second region is not present, as stated by the examiner in the Interview Summary mailed 3/24/2021.  In order to overcome the recapture, examiner recommends adding the SGL claim language back into the claims.
Regarding claims 27 and 29–33, see the discussion of SGL 2A for claims 20 and 22–26 as the basis for recapture related to SGL 2B in claims 27 and 29–33.  The thrust of the recapture rejection is the same for the method claims and for the device (television) claims.
Each reissue claim eliminates the surrendered limitation in its entirety, per the above table.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.